993 So.2d 1159 (2008)
D.B., SR., the Father and K.B., the Mother, Appellants,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
Nos. 4D08-1702, 4D08-1703.
District Court of Appeal of Florida, Fourth District.
November 5, 2008.
Gary L. Pickett, West Palm Beach, for appellant D.B., Sr.
*1160 Frank A. Kreidler, Lake Worth, for appellant K.B.
Anthony C. Musto, Hallandale Beach, for appellee.
PER CURIAM.
We affirm the trial court's termination of the parental rights of both the mother and father pursuant to section 39.806(1)(e)1., Florida Statutes, for their failure to comply with their case plans imposed when the child was removed from their care. The court received abundant evidence that both parents failed and refused to comply with their case plans, even though the Department of Children and Families made reasonable efforts to provide services to them, which they either affirmatively rejected or failed to attend. Although each parent testified to facts which would excuse compliance with their case plans, the trial court found both parents not credible. The evidence was sufficient to support the trial court's determination that both parents' rights should be terminated, that it was in the manifest best interests of the child to do so, and that termination was the least restrictive means of protecting the child.
The mother and father each raise multiple other issues, all of which are without merit.
WARNER, MAY and DAMOORGIAN, JJ., concur.